Citation Nr: 0503624	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left ankle post-traumatic degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to April 
1993.

This appeal arises from an April 2002 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans' Affairs which continued a 10 percent evaluation for 
degenerative joint disease of the left ankle.  In December 
2003, the Board remanded the veteran's claim for further 
development.  By rating decision in September 2004, the RO 
increased the veteran's disability rating to 20 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased evaluation issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2003, the veteran testified in a hearing before the 
undersigned Veterans' Law Judge.


FINDING OF FACT

The veteran's left ankle post-traumatic degenerative joint 
disease is primarily manifested by symptoms of stiffness, 
swelling, and pain; range of motion of the ankle on the 
latest examination was dorsiflexion of 0 to 15 degrees and 
plantar flexion of 0 to 30 degrees.    

CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 20 percent for left ankle post-traumatic 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40,4.45, 
4.71, 4.71a, Diagnostic Code 5271 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his left ankle post-traumatic degenerative joint disease. The 
Board notes that in December 1993, the RO granted service 
connection and assigned a 10 percent rating for left ankle 
post-traumatic degenerative joint disease.  In July 2001, the 
veteran filed a claim for an increased rating.  By rating 
decision in April 2002, the RO continued the 10 percent 
disability rating.  The veteran filed a notice of 
disagreement with this decision and subsequently perfected 
his appeal.  In September 2004, the RO increased the 
veteran's disability rating to 20 percent.  Thus, the issue 
on appeal is whether the veteran is entitled to a rating 
greater than 20 percent for his ankle condition.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered the veteran's VA and private medical 
treatment records.  The veteran's left ankle post-traumatic 
degenerative joint disease is rated under Diagnostic Code 
(DC) 5271 for limited range of motion of the ankle.   In an 
August 2004 VA examination, the veteran reported symptoms of 
increasing pain, fatigability, and weakness, as well as 
occasional instability and locking two to three times per 
week.  The pain was aggravated by prolonged activity.  Under 
DC 5271, the veteran has been assigned the maximum rating of 
20 percent, which is warranted for marked limitation of 
motion.  Even though the veteran may suffer functional 
impairment due to pain, pain may not be the basis for an 
award under a diagnostic code in excess of the maximum 
evaluation under that code.  Spencer v. West, 13 Vet. App. 
376, 382 (2000).

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even considering the 
veteran's additional functional loss due to the factors 
described in DeLuca, the veteran would not be entitled to an 
increased rating under DC 5270 for ankylosis.  A rating of 30 
percent is warranted for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  "Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating." 38 
C.F.R. § 4.7 (2004).   In this case, the veteran's symptoms 
are not so severe as to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of 20 
percent under DC 5270.  The report of the veteran's most 
recent VA examination in August 2004 showed limited range of 
motion, but no ankylosis.  Furthermore, a VA examination in 
July 2002, as well as a private examination in June 2001, did 
not show evidence of ankylosis of the left ankle.

In March 2003, the veteran testified in a hearing before the 
undersigned.  The veteran's representative noted that the 
veteran's July 2002 VA examination indicated a history of a 
fractured fibula and malunion.  He suggested that the 
veteran's disability be considered under Diagnostic Code (DC) 
5262, impairment of the tibia and fibula.  Under this 
diagnostic code, a rating of 30 percent is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  

A private radiograph dated June 2001 demonstrated an old, 
probably pilon, fracture.  There was some calcification 
throughout the syndesmotic region, subchondral sclerosis and 
some deformity of the talar dome, and some narrowing of the 
posterior joint space consistent with mild arthritis.  In 
July 2001, the veteran filed his claim for an increased 
rating.  In July 2002, the veteran underwent a VA 
examination.  The examiner noted that the veteran had several 
surgeries to correct the malunion of the fibula.  In 
addition, the examiner reported that the veteran's 1993, 
1994, and 1997 X-rays showed post-traumatic changes and a 
nonunion fracture.  Because there were no X-rays done in 
conjunction with the 2002 examination, the Board remanded the 
claim for another examination.  In August 2004, a VA examiner 
observed a prominent medial malleous. The X-ray report 
indicated moderately severe post-traumatic deformity of the 
left ankle with associated moderate to severe degenerative 
joint disease at the ankle mortise.  There was no acute 
fracture, dislocation, or bone destruction.  There was also a 
smooth calcification inferior to the tip of the fibula which 
could be from old trauma, calcific tendonitis, or a calcified 
loose body.  The examiner's impression was post-traumatic 
deformity; no acute fracture, dislocation, or bone 
destruction identified.  There were no findings of malnunion 
of the tibia and fibula in the veteran's most recent VA 
examination.  Thus, the veteran's disability cannot be rated 
under DC 5262.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's right ankle 
disability warrants no higher than a 20 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the 
claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  While 
there is evidence that the veteran has missed several days of 
work per year due to his disability, there is nothing to 
suggest that there has been any interference with employment 
above and beyond that contemplated by the current rating, 
which, it is emphasized, contemplates significant industrial 
impairment.





II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2002 decision that the criteria 
for entitlement to an increased rating left ankle post-
traumatic degenerative joint disease had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In August 2004, the veteran received 
notice of VA's duty to assist him with his claim as well as a 
description of what the evidence must show to establish 
entitlement to an increased.  In addition, the letter 
informed the veteran of VA's duty to assist him by obtaining 
"medical records, employment records, or records from other 
federal agencies" and that VA would make reasonable efforts 
to help him get other evidence necessary to support his 
claims, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Finally, the veteran received statements of the case which 
further described the standard for adjudicating his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decision, the VCAA 
letters, and SOCs sent to the appellant notified him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for an increased rating was made in April 2002.  Technically, 
the Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
private medical treatment records.  The veteran was also 
afforded VA examinations for the disability at issue.  
Therefore, a remand for a VA medical opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to an increased evaluation of left ankle post-
traumatic degenerative joint disease, currently evaluated as 
20 percent disabling, is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


